Citation Nr: 0941051	
Decision Date: 10/28/09    Archive Date: 11/04/09

DOCKET NO.  07-35 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for a bilateral hand 
disability.  

2.  Entitlement to service connection for a right knee 
disability, to include as secondary to internal derangement, 
lateral meniscus tear, left knee (left knee disability).  

3.  Entitlement to an initial evaluation in excess of 10 
percent for internal derangement, lateral meniscus tear, left 
knee (left knee disability).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

David Ganz, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1978 to October 
1978.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from April 2006 and June 2007 rating 
decisions from the Phoenix, Arizona, Department of Veterans 
Affairs (VA) Regional Office (RO), which, in pertinent part, 
granted the Veteran service connection for internal 
derangement, lateral meniscus tear, left knee, with a 10 
percent evaluation effective July 29, 2005, and denied 
entitlement to service connection for residuals, injuries to 
the bilateral hands and fingers and a right knee condition.

The Veteran testified at a Board hearing at the RO before the 
undersigned Veterans Law Judge in August 2009.  A transcript 
of the hearing is of record.  At the time of the Board 
hearing, the Veteran submitted additional evidence that had 
not been considered by the RO.  However, a remand pursuant to 
38 C.F.R. § 20.1304 is not necessary, as the Veteran 
specifically waived RO jurisdiction of the newly submitted 
evidence.  

The issues have been re-characterized to comport to the 
medical evidence of record.  Concerning the service 
connection claim for a right knee disability, despite his 
representative's testimony, the Veteran's service treatment 
records (STRs) indicate treatment for the right knee during 
service and therefore the Board will adjudicate the claim on 
both a direct and secondary basis.

The issues of entitlement to service connection for a right 
knee disability, to include as secondary to a left knee 
disability, and entitlement to an initial evaluation in 
excess of 10 percent for a left knee disability are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  


FINDING OF FACT

Assuming the Veteran now has a current bilateral hand 
disability, it was not diagnosed in service or for many years 
thereafter, and the preponderance of evidence is against a 
finding that any current bilateral hand disability is related 
to service.


CONCLUSION OF LAW

The criteria for service connection for a bilateral hand 
disability have not been met.  38 U.S.C.A §§ 1101, 1110, 
1112, 5103, 5103A (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.303, 3.307 (2008).



REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in August 2005.  The notification substantially 
complied with the requirements of Quartuccio v. Principi, 16 
Vet. App. 183 (2002), identifying the evidence necessary to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence.

While the notification did not advise the Veteran of the laws 
regarding degrees of disability or effective dates for any 
grant of service connection, no new disability rating or 
effective date for an award of benefits will be assigned as 
the claim for service connection is denied.  Accordingly, any 
defect with respect to that aspect of the notice requirement 
is rendered moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

In any event, the Veteran has neither alleged nor 
demonstrated any prejudice with regard to the content or 
timing of the notice.  See Shinseki v. Sanders, 129 U.S. 1696 
(2009) (reversing prior case law imposing a presumption of 
prejudice on any notice deficiency, and clarifying that the 
burden of showing that an error is harmful, or prejudicial, 
normally falls upon the party attacking the agency's 
determination).  

A medical examination was not provided regarding the etiology 
of the claimed bilateral hand disability.  VA's duty to 
assist doctrine does not require that the Veteran be afforded 
a medical examination, however, because there is no competent 
evidence, including a continuity of symptomatology, 
indicating an association between an in-service injury, 
event, or exposure and any current bilateral hand disability 
that the Veteran may have.  See McClendon v. Nicholson, 20 
Vet. App. 79 (2006); Charles v. Principi, 16 Vet. App. 370; 
38 C.F.R. § 3.159 (c).  

VA has obtained service treatment records (STRs), assisted 
the Veteran in obtaining evidence, and afforded the Veteran 
the opportunity to give testimony before the Board.  All 
known and available records relevant to the issues on appeal 
have been obtained and associated with the Veteran's claim 
file; and the Veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.

Analysis

The Veteran seeks service connection for a bilateral hand 
disability.  At his August 2009 hearing the Veteran testified 
that his hands were stood on during push ups in boot camp and 
that since then he has had numbness, tingling, and stiffness 
in his hands.  He also testified that the first time he went 
for treatment was in 2007.    

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also 
provide that service connection may be granted for a 
disability diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability is due to disease or injury which was incurred in 
or aggravated by service.  38 C.F.R. § 3.303(d).  

Generally, to prevail on a claim of service connection on the 
merits, there must be medical evidence of (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence or other competent 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247 (1999); Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The record shows that the Veteran may have a current 
bilateral hand disability.  September 2003 VA treatment 
records note that the Veteran was given an assessment of 
tingling in the hands.  December 2003 VA treatment records 
note that the Veteran complained of bilateral hand tingling, 
suspect carpal tunnel.  Nerve conduction studies were 
performed, and an impression of no significant evidence of 
left carpal tunnel syndrome was given.  March 2004 VA 
treatment records note that the Veteran complained of chronic 
right arm pain that runs from his elbow to finger tips.  

STRs do not indicate any treatment for, or diagnoses related 
to, either of the Veteran's hands during service.  

Additionally, there is simply no competent medical evidence 
that any current bilateral hand disability the Veteran may 
have is related to service.  

The favorable evidence consists of the Veteran's contention 
that his current bilateral hand disability is related to 
service.

The unfavorable evidence consists of the fact that there is 
no evidence of any in-service diagnosis or treatment of any 
hand disability and the first contemporaneous medical 
evidence of any kind of treatment for either of the Veteran's 
hands is more than 20 years after the Veteran was discharged 
from active service and from when his claimed injuries during 
service occurred.  The passage of more than 20 years before 
any evidence of the disability is of record weighs heavily 
against a finding that such disability is related to service 
on a direct basis.  See 38 C.F.R. §§ 3.307, 3.309.  See 
Savage v. Gober, 10 Vet. App. 488 (1997); see also Maxson v. 
West, 12 Vet. App. 453, 459 (1999).  

The negative evidence in this case outweighs the positive.  
The Veteran genuinely believes that he has a current 
bilateral hand disability, which is related to service.  The 
Board notes the Veteran's contentions that his claimed 
disability is related to service.  However, as a layperson, 
lacking in medical training and expertise, the Veteran cannot 
provide a competent opinion on a matter as complex as the 
diagnosis or etiology of his claimed disability and his views 
are of no probative value.  And, even if his opinion is 
entitled to be accorded some probative value, it does not 
outweigh the evidence of record, which shows that the Veteran 
did not develop any kind of problem with his hands for many 
years after service.  See Jandreau, supra; Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

The preponderance of the evidence is against the claim; there 
is no doubt to be resolved; and service connection for a 
bilateral hand disability is not warranted.  Gilbert, 1 Vet 
App. at 57-58; 38 U.S.C.A. § 5107 (b), 38 C.F.R. § 3.102. 


ORDER

Entitlement to service connection for a bilateral hand 
disability is denied.


REMAND

The Veteran seeks service connection for a right knee 
disability and initial evaluation for his service-connected 
left knee disability in excess of 10 percent.  At his August 
2009 hearing the Veteran testified that he believes that his 
right knee disability is secondary to his service connected 
left knee disability, and that his left knee is worse than at 
the time of his last examination.  

Service connection may be granted for a disability which is 
proximately due to and the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Secondary service 
connection requires evidence of a connection to a service- 
connected disability.  See Reiber v. Brown, 7 Vet. App. 513 
(1995).  Secondary service connection on the basis of 
aggravation is permitted under 38 C.F.R. § 3.310, and 
compensation is payable for that degree of aggravation of a 
non-service-connected disability caused by a service-
connected disability.  Allen v. Brown, 7 Vet.App. 439 (1995).  

The Veteran may have a current right knee disability.  March 
2007 VA treatment records note that the Veteran complained of 
pain in both knees and that he was given an assessment of 
chondromalacia, chronic.  A July 2007 letter from the 
Veteran's treating VA physician notes that the Veteran 
suffers from bilateral knee pain.  August 2008 VA treatment 
records note that the Veteran complained of chronic knee pain 
and an assessment of chronic knee pain was given.  

October 1978 STRs note that the Veteran complained of 
bilateral knee pain and was given an assessment of right knee 
chondromalacia.  

The current record contains competent medical evidence that 
the Veteran may have a right knee disability and an 
assessment of right knee chondromalacia during service.  
Likewise, any right knee disability the Veteran may have 
could be associated with, or aggravated by, his service-
connected left knee disability.  However, there is 
insufficient medical evidence for the Board to decide the 
claim and a VA medical examination must be provided.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 
3.159 (c).  

Contrary to the Veteran's representative's testimony at the 
August 2009 hearing, the Veteran's last VA examination was 
not in March 2009, but in May 2007.  A July 2007 letter from 
the Veteran's treating VA physician notes that the Veteran 
had surgery on his left knee.  Therefore, because it is clear 
that the Veteran's left knee may have worsened since his last 
VA examination, a new VA medical examination is necessary to 
assess the severity of his service connected disability.  38 
C.F.R. § 3.159(c)(4).

The appellant is hereby notified that it is his 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  See 38 C.F.R. §§ 3.158 and 
3.655.



Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA medical 
examination to evaluate the current 
severity of his left knee disability.  

2.  Schedule the Veteran for a VA medical 
examination to determine the nature and 
etiology of any current right knee 
disability.  As to any right knee 
disability identified, the examiner should 
provide an opinion as to whether it is at 
least as likely as not that the disability 
is related to service, particularly the 
Veteran's October 1978 assessment of right 
knee chondromalacia.  If not, the examiner 
is to provide an opinion as to whether it 
is at least as likely as not that the 
Veteran's right knee disability was 
caused, or aggravated beyond the normal 
progress of the disease, by the Veteran's 
service-connected left knee disability.

The claim folder must be made available to 
the examiner for review in conjunction 
with the examination.  A detailed 
rationale for all medical opinions must be 
provided.

3.  Thereafter, any additional development 
deemed appropriate should be accomplished.  
The claims should then be readjudicated.  
If either of the claims remain denied, the 
RO should issue a supplemental statement 
of the case (SSOC) containing notice of 
all relevant actions taken on the claims, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal, and allow an appropriate period of 
time for response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


